Citation Nr: 1026007	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:  National Association of Black Veterans, 
Inc.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to May 
1974.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The appeal is remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

In his March 2010 written statements, the Veteran requested a 
hearing before the Board.  There is no evidence in the claims 
file that the Veteran has withdrawn his request.  As such, a 
remand is warranted to provide the Veteran with a hearing before 
the Board.  

Accordingly, the case is remanded for the following actions:

The RO must contact the Veteran to clarify 
the type of hearing before the Board he 
desires, i.e., a videoconference hearing at 
the RO, a travel Board hearing at the RO, or 
a Central Office hearing before the Board in 
Washington, DC.  The hearing must then be 
docketed in accordance with the Veteran's 
request.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

